                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-109-KDB-DCK

 URGENT CARE OF MOUNTAIN VIEW, PLLC,                       )
                                                           )
                Plaintiff,                                 )
                                                           )
    v.                                                     )    ORDER
                                                           )
 INTERMEDIX CORPORATION,                                   )
                                                           )
                Defendant.                                 )
                                                           )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by Harold C. Spears, concerning Scott S. Gallagher

on September 18, 2019. Scott S. Gallagher seeks to appear as counsel pro hac vice for Defendant

Intermedix Corporation. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Scott S. Gallagher

is hereby admitted pro hac vice to represent Defendant Intermedix Corporation.

         SO ORDERED.


                                  Signed: September 18, 2019
